
	

115 S3234 IS: Opening Doors for Youth Act of 2018
U.S. Senate
2018-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3234
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2018
			Mr. Kaine introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To provide at-risk and disconnected youth with subsidized summer and year-round employment and to
			 assist local community partnerships in improving high school graduation
			 and youth employment rates, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Opening Doors for Youth Act of 2018.
 2.FindingsCongress finds the following: (1)The time between the early teens and mid-twenties represents a critical developmental period in which individuals can gain the education and training, entry-level work experiences, work-readiness skills, and social networks needed to smoothly transition into the labor market and build towards future professional success.
 (2)Yet, nearly 5,000,000 young people ages 16 to 24 are out of school and unemployed, leaving them disconnected from the systems and institutions critical for developing the building blocks of independence and self-sufficiency.
 (3)Communities of color experience the highest rates of youth disconnection: 25.4 percent of Native American youth, 18.9 percent of Black youth, and 14.3 percent of Latino youth between the ages of 16 and 24 were disconnected from school and work in 2015.
 (4)Disconnected youth are also 3 times more likely than other youth to have a disability, twice as likely to live below the Federal poverty level, and significantly more likely to live in racially segregated neighborhoods. Disconnected young women and girls are 3 times more likely than other young women and girls to have a child, and young people involved in the juvenile justice system or aging out of the foster care system are at a high risk of disconnection.
 (5)Disconnection from school and work can have significant consequences for youth, including decreased earning power and fewer future employment opportunities. According to a 2012 report entitled The Economic Value of Opportunity Youth, disconnected youth will, on average, earn $392,070 less than the average worker over their lifetimes.
 (6)Failure to successfully connect young people to employment and educational opportunities also results in a significant loss in productivity for the overall economy, as well as increases in government spending. According to a recent report from Measure of America, in 2013, youth disconnection resulted in $26,800,000,000 in public expenditures, including spending on health care, public assistance, and incarceration.
 (7)Disconnected youth, commonly referred to as opportunity youth because of their tremendous potential, can add great social and economic value to our communities and the economy, if given the appropriate supports and resources. According to the Opportunity Index, an annual measurement of opportunity in a geographic region, the number of opportunity youth, along with educational attainment and poverty rates, are strongly linked to overall opportunity in communities. When young adults do well, communities do well.
 (8)Despite their talent and motivation, many opportunity youth lack access to the training, education, and entry-level jobs that can help them gain the work experience and credentials needed to successfully transition into the labor market.
 (9)Lack of access to entry-level jobs can limit a young adult’s ability to accrue early work experience and demonstrate productivity and work readiness to potential employers. Labor market shifts have also limited opportunities for young people without a high school diploma or with limited postsecondary credentials. According to a 2013 report from the Georgetown University Center on Education and the Workforce, by the year 2020, an estimated 65 percent of all jobs in the United States will require postsecondary education and training.
 (10)Summer and year-round youth employment programs that connect young people with entry-level jobs give youth the work experience and opportunity for skill development needed to transition into the labor market and prevent points of disconnection, such as involvement in the criminal and juvenile justice systems.
 (11)Evidence suggests that summer youth employment programs may help in-school youth remain connected to the education system. A 2014 study of the New York City Summer Youth Employment Program found that youth older than age 16 increased their school attendance by 4 or 5 additional days after participating in a youth summer employment program. This attendance increase represented 25 percent of the total days students were permitted to miss school and still continue on to the next grade.
 (12)Evidence shows that participation in summer youth employment programs also reduces the rate of violent crimes arrests. For example, a 2014 study of the One Summer Chicago Plus program shows that the program reduced violent crime arrests among at-risk youth by approximately 43 percent, with crime reduction benefits lasting more than a year after the program had ended. This reduction can have a significant impact for young people, given the impact of a criminal record on future employment prospects and wages.
 (13)Despite its benefits, summer youth employment declined by more than 40 percent between 1999 and 2013, at a loss of more than 3,000,000 summer jobs for young people in the United States. A J.P. Morgan Chase study of 14 major cities in the United States found that summer youth employment programs were only able to provide opportunities for 46 percent of applicants in 2014.
 (14)According to research by Measure of America, the overwhelming number of youth disconnected from school and work come from disconnected communities marked by high adult unemployment, poverty, and racial segregation, as well as low levels of adult education attainment. These communities often lack the resources and supports needed to prevent and reverse youth disconnection.
 (15)Many at-risk or opportunity youth, finding that traditional pathways to educational attainment or employment are ill-matched to their individual needs, struggle to remain connected or reconnect to school and work.
 (16)For some youth, individual barriers, such as unstable housing, lack of access to affordable child care or transportation, or involvement in the juvenile or criminal justice system, make it difficult to take advantage of existing employment and education pathways.
 (17)According to the 2016 report entitled Supportive Services in Job Training and Education: A Research Review, studies suggest that education and training programs that offer supportive services, such as child care, transportation, and financial assistance, are associated with improved outcomes.
 (18)Community-based preventions and interventions can address the distinct problems opportunity youth may face in the local community and provide a connection to the education and training, re-engagement, and supportive services needed to help these young people succeed.
 (19)Previous Federal grant programs targeting communities with high rates of poverty have been successful in building the capacity of such communities to improve labor market participation and education attainment rates for young people.
 3.Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Labor such sums as may be necessary to carry out this Act.
		4.Availability of funds
 (a)In generalOf the amount made available under section 3, the Secretary of Labor shall allot (subject to subsection (b))—
 (1)30 percent of such amount to carry out section 5; (2)35 percent of such amount to carry out section 6; and
 (3)35 percent of such amount to carry out section 7. (b)Reservation of funds for administrative and other purposes The Secretary of Labor shall reserve—
 (1)not more than 5 percent of amounts available under each of paragraphs (1) through (3) of subsection (a) for the costs of innovation and learning activities under section 10;
 (2)not more than 5 percent of amounts available under each of paragraphs (1) through (3) of subsection (a) for the costs of Federal administration of this Act; and
 (3)not more than 2 percent of amounts available under each of paragraphs (1) through (3) of subsection (a) for the costs of evaluations conducted under section 11.
 (c)Period of availabilityThe amount appropriated under this Act shall be available for obligation by the Secretary of Labor until the date that is 4 years after the date of enactment of this Act.
			5.Summer employment opportunities for at-risk youth
 (a)In generalOf the amount available under section 4(a)(1) that is not reserved under section 4(b), the Secretary of Labor shall, for the purpose of carrying out summer employment programs under this section—
 (1)after making the reservations described in paragraphs (2) and (3), make an allotment of the remainder of such amount in accordance with section 127(b)(1)(C)(ii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3162(b)(1)(C)(ii)) to each State that meets the requirements of section 102 or 103 of such Act (29 U.S.C. 3112; 3113);
 (2)reserve not more than one-quarter of 1 percent of such amount to provide assistance to the outlying areas; and
 (3)reserve not more than 11/2 percent of such amount to, on a competitive basis, make grants to, or enter into contracts or cooperative agreements with, Indian tribes, tribal organizations, Alaska Native entities, Indian-controlled organizations serving Indians, or Native Hawaiian organizations to carry out summer employment programs consistent with the requirements of this section as determined by the Secretary.
				(b)Within State allocations
 (1)In generalThe Governor of a State, in accordance with the State plan developed under section 102 or 103 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3112, 3113), shall allocate the amount that is allotted to the State under subsection (a)(1) to local areas meeting the requirements under subsection (c) in accordance with the allocation described in section 128(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(b)(2)(A)(i)) for the purpose of developing and expanding summer employment programs under this section.
				(2)Reallocation among local areas
 (A)In generalThe Governor may, after consultation with the State board, reallocate to eligible local areas within the State amounts that are made available to local areas from allocations made under this section (referred to in this paragraph as a local allocation) and that are available for reallocation in accordance with this paragraph.
 (B)AmountThe amount available for reallocation for a program year is equal to the amount by which the unobligated balance of the local allocation, at the end of the program year prior to the program year for which the determination under this paragraph is made, exceeds 20 percent of such allocation for the prior program year.
 (C)ReallocationIn making reallocations to eligible local areas of amounts available pursuant to subparagraph (B) for a program year, the Governor shall allocate to each eligible local area within the State an amount based on the relative amount of the local allocation for the program year for which the determination is made, as compared to the total amount of the local allocations for all eligible local areas in the State for such program year.
 (D)Eligible local areaFor purposes of this paragraph, the term eligible local area means a local area that meets the requirements under subsection (c) and does not have an amount available for reallocation under subparagraph (B) for the program year for which the determination under such subparagraph is made.
 (3)Local reservationOf the amount allocated to a local area under paragraph (1), not more than 7 percent of such amount may be used for the administrative costs of carrying out a summer youth employment program under this section, including costs for participating in regional and national opportunities for in-person peer learning under section 10(2).
				(c)Local plans
 (1)In generalIn order for a local area to be eligible for funds under this section, the local board of the local area shall develop and submit to the Governor in accordance with paragraph (2) a 4-year plan for the summer employment program. Such plan shall, at a minimum—
 (A)not conflict with the local plan submitted by the local board under section 108 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3123), as determined by the Governor; and
 (B)contain the contents required under paragraph (3). (2)Submission (A)In generalA plan required under this subsection shall be submitted by the local area to the Governor of such area at such time and in such manner as the Governor may reasonably require.
 (B)Combined plansIf a local area is seeking funds under this section and section 6, the plan required under this subsection may be submitted in combination with a plan under such section, in lieu of the local area submitting 2 separate plans.
 (3)ContentsAt a minimum, each plan required under this subsection shall include— (A)a description of how the local area will carry out the activities described in subsection (d) for each program year;
 (B)a description of how the local area will recruit eligible youth into the summer employment program; (C)the number of eligible youth expected to participate in the program each program year;
 (D)a description of the services, including supportive services, that the program is expected to provide to eligible youth;
 (E)reasonable goals for performance accountability, as measured by the primary indicators of performance described in subsection (e)(1);
 (F)an assurance that the program will be aligned with the youth workforce investment activities provided under chapter 2 of subtitle B of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3161 et seq.);
 (G)an assurance that the local area will adhere to the labor standards described in section 8; and (H)any other information as the Governor may reasonably require.
					(d)Local use of funds
				(1)In general
 (A)Development activitiesA local area that receives an amount allocated under this section and, at the beginning of a program year, is not carrying out a summer employment program that meets all requirements under paragraph (2)—
 (i)shall use such amount to— (I)plan, develop, and carry out a summer employment program that meets all such requirements; and
 (II)conduct outreach to eligible youth and employers; and (ii)may—
 (I)use such amount to develop technology infrastructure, including data and management systems, to support such program; and
 (II)use not more than 25 percent of such amount to subsidize not more than 75 percent of the wages of each eligible youth participating in the program.
 (B)Expansion activitiesA local area that receives an amount allocated under this section and, at the beginning of a program year, is carrying out a summer employment program that meets all requirements under paragraph (2)—
 (i)shall use such amount to— (I)increase the number of summer employment opportunities offered through such program, including unsubsidized or partly subsidized opportunities and opportunities in the private sector;
 (II)conduct outreach to eligible youth and employers; and (III)subsidize not more than 50 percent of the wages of each eligible youth participating in the program; and
 (ii)may use such amount to enhance the activities required under paragraph (2)(B). (2)Program requirements (A)Program design (i)In generalA summer employment program receiving funding under this section shall match each eligible youth participating in the program with an appropriate employer, based on factors including the needs of the employer and the age, skill, and informed aspirations of the eligible youth, for a high-quality summer employment opportunity, which may not—
 (I)be less than 4 weeks; and (II)pay less than the greater of the applicable Federal, State, or local minimum wage.
 (ii)Youth participant eligibilityAn individual, to be eligible to participate in a summer employment program under this section for a program year, shall, at the time the eligibility determination is made, be an out-of-school youth or an in-school youth.
 (B)Program elementsEach summer employment program receiving funding under this section shall include— (i)work-readiness training and educational programs for eligible youth to enhance their summer employment opportunity;
 (ii)coaching and mentoring services for eligible youth participating in the program to enhance their summer employment opportunity and encourage completion of such opportunity through the program;
 (iii)coaching and mentoring services for employers on how to successfully employ eligible youth participating in the program in meaningful work;
 (iv)career and college planning services for eligible youth participating in the program; (v)high-quality financial literacy education for eligible youth participating in the program, including education on the use of credit and financing higher education, and access to safe and affordable banking accounts with consumer protections;
 (vi)providing supportive services to eligible youth, or connecting such youth to supportive services provided by another entity, to enable their participation in the program;
 (vii)integrating services provided by the program with year-round employment programs, youth development programs, secondary school programs, youth workforce investment activities provided under chapter 2 of subtitle B of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3161 et seq.), and skills training programs funded by the State or Federal Government;
 (viii)referring at least 30 percent of eligible youth participating in the program from or to providers of youth services, adult employment and training services, vocational rehabilitation services, and adult education and literacy services under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) or skills training programs funded by the State or Federal Government;
 (ix)a rigorous evaluation of the program using research approaches appropriate to the level of development and maturity of the program, including random assignment or quasi-experimental impact evaluations, implementation evaluations, pre-experimental studies, and feasibility studies; and
 (x)commitment and support from mayors and county executives. (C)PriorityIn carrying out a summer employment program receiving funding under this section, a local area shall—
 (i)give priority to summer employment opportunities— (I)in existing or emerging in-demand industry sectors or occupations; or
 (II)that meet community needs in the public, private, or nonprofit sector; and (ii)for any program year, use not less than 75 percent of the amount allotted under this section to provide summer employment opportunities for eligible youth that are in-school youth.
						(e)Performance accountability
 (1)Primary indicators of performanceFor activities funded under this section, the primary indicators of performance shall include— (A)the performance metrics described in clauses (i)(V) and (ii)(I) of section 116(b)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)); and
 (B)a work-readiness indicator established by the Secretary of Labor. (2)Failure to meet local performance accountability measuresIf a local area fails, for any program year, to meet performance accountability goals identified in its local plan under subsection (c)(3)(E), the Governor, or, upon request by the Governor, the Secretary of Labor, shall provide the local area with technical assistance, which may include assistance in the development of a performance improvement plan.
 (f)Supplement and not supplantAny funds made available for summer employment programs under this section shall supplement and not supplant other State or local public funds expended for summer youth employment programs or other youth activities funded under section 129 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164).
			(g)Reports
 (1)In generalFor each year that a local area receives funds under this section to carry out a summer employment program, the local area shall submit to the Secretary of Labor and the Governor a report with—
 (A)the number of eligible youth participating in the program, including the number of such youth that are in-school youth and that are out-of-school youth;
 (B)the number of eligible youth participating in the program who complete a summer employment opportunity through the program;
 (C)the expenditures made from the amounts allocated under this section, including expenditures made to provide eligible youth participating in such program with supportive services;
 (D)a description of how the local area has used amounts allocated under this section to develop or expand a summer youth employment program, including a description of program activities and services provided to eligible youth, including supportive services provided and the number of eligible youth participating in such program and accessing such services;
 (E)the source and amount of funding for the wages of each eligible youth participating in the program; (F)information specifying the levels of performance achieved with respect to the primary indicators of performance for the program described in subsection (e)(1);
 (G)the average number of hours and weeks worked and the average amount of wages earned by eligible youth participating in the program;
 (H)the percent of eligible youth participating in the program that are placed in— (i)an employment opportunity in the nonprofit sector;
 (ii)an employment opportunity in the public sector; and (iii)an employment opportunity in the private sector; and
 (I)any other information that the Secretary of Labor determines necessary to monitor the effectiveness of the summer employment program.
 (2)DisaggregationThe information required to be reported under subparagraphs (A), (B), and (G) of paragraph (1) shall be disaggregated by race, ethnicity, sex, age, and the subpopulations described in subclauses (I) through (VI) of section 129(a)(1)(B)(iii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(1)(B)(iii)).
				6.Year-round employment for opportunity youth
 (a)In generalOf the amount available under section 4(a)(2) that is not reserved under section 4(b), the Secretary of Labor shall, for the purpose of carrying out year-round employment programs under this section—
 (1)after making the reservation described in paragraph (2), make an allotment of the remainder of such amount in accordance with section 127(b)(1)(C)(ii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3162(b)(1)(C)(ii)) to each State that meets the requirements of section 102 or 103 of such Act (29 U.S.C. 3112, 3113); and
 (2)reserve not more than one-quarter of 1 percent of such amount to provide assistance to the outlying areas.
				(b)Within state allocations
 (1)In generalThe Governor of a State, in accordance with the State plan developed under section 102 or 103 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3112, 3113), shall allocate the amounts that are allotted to the State under subsection (a)(1) to local areas meeting the requirements under subsection (c) in accordance with the allocation described section 128(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(b)(2)(A)(i)) for the purpose of developing and expanding year-round employment programs under this section.
				(2)Reallocation among local areas
 (A)In generalThe Governor may, after consultation with the State board, reallocate to eligible local areas within the State amounts that are made available to local areas from allocations made under this section (referred to in this paragraph as a local allocation) and that are available for reallocation in accordance with this paragraph.
 (B)AmountThe amount available for reallocation for a program year is equal to the amount by which the unobligated balance of the local allocation, at the end of the program year prior to the program year for which the determination under this paragraph is made, exceeds 20 percent of such allocation for the prior program year.
 (C)ReallocationIn making reallocations to eligible local areas of amounts available pursuant to subparagraph (B) for a program year, the Governor shall allocate to each eligible local area within the State an amount based on the relative amount of the local allocation for the program year for which the determination is made, as compared to the total amount of the local allocations for all eligible local areas in the State for such program year.
 (D)Eligible local areaFor purposes of this paragraph, the term eligible local area means a local area that meets the requirements under subsection (c) and does not have an amount available for reallocation under subparagraph (B) for the program year for which the determination under such subparagraph is made.
 (3)Local reservationOf the amount allocated to a local area under paragraph (1), not more than 7 percent of such amount may be used for the administrative costs of carrying out a year-round employment program under this section, including costs for participating in regional and national opportunities for in-person peer learning under section 10.
				(c)Local plans
 (1)In generalIn order for a local area to be eligible for funds under this section, the local board of the local area shall develop and submit to the Governor in accordance with paragraph (2) a 4-year plan for the year-round employment program. Such plan shall, at a minimum—
 (A)not conflict with the local plan submitted by the local board under section 108 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3123), as determined by the Governor; and
 (B)contain the contents required under paragraph (3). (2)Submission (A)In generalA plan required under this subsection shall be submitted by the local area to the Governor of such area at such time and in such manner as the Governor may reasonably require.
 (B)Combined plansIf a local area is seeking funds under this section and section 5, the plan required under this subsection may be submitted in combination with a plan under such section, in lieu of the local area submitting 2 separate plans.
 (3)ContentsAt a minimum, each plan required under this subsection shall include— (A)a description of how the local area will carry out the activities described in subsection (d) for each program year;
 (B)a description of how the local area will recruit eligible youth to participate in the program; (C)the number of eligible youth expected to participate in the program each program year;
 (D)a description of the services provided, including supportive services, that the program is expected to provide to eligible youth;
 (E)reasonable goals for performance accountability, as measured by the primary indicators of performance described in subsection (e)(1);
 (F)an assurance that the program will be aligned with the youth investment activities provided under chapter 2 of subtitle B of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3161 et seq.);
 (G)an assurance that the local area will adhere to the labor standards outlined in section 8; and (H)any other information as the Governor may reasonably require.
					(d)Local use of funds
				(1)In general
 (A)Development activitiesA local area that receives an amount allocated under this section and, at the beginning of a program year, is not carrying out a year-round employment program that meets all of the requirements under paragraph (2)—
 (i)shall use such amount to— (I)plan, develop, and carry out a year-round employment program that meets all such requirements; and
 (II)conduct outreach to eligible youth and employers; and (ii)may—
 (I)use such amount to develop technology infrastructure, including data and management systems, to support such program; and
 (II)use not more than 30 percent of such amount to subsidize the wages of each eligible youth participating in such program.
 (B)Expansion activitiesA local area that receives an amount allocated under this section and, at the beginning of a program year, is carrying out a year-round employment program that meets all requirements under paragraph (2)—
 (i)shall use such amount to— (I)increase the number of year-round employment opportunities offered through such program, including unsubsidized or partly subsidized opportunities and opportunities in the private sector;
 (II)conduct outreach to eligible youth and employers; and (III)subsidize the wages of each eligible youth participating in such program; and
 (ii)may use such amount to enhance the activities required under paragraph (2)(B). (2)Local elements (A)Program Design (i)In generalA year-round employment program receiving funding under this section shall match each eligible youth participating in the program with an appropriate employer, based on factors including the needs of the employer and the age, skill, and informed aspirations of the participant, for high-quality year-round employment, which may not—
 (I)be less than 180 days and more than 1 year; (II)pay less than the greater of the applicable Federal, State, or local minimum wage; and
 (III)employ the eligible youth for less than 20 hours per week. (ii)Employer share of wagesA year-round employment program receiving funding under this section shall require not less than 25 percent of the wages of each eligible youth participating in the program to be paid by the employer, except this requirement may be waived for not more than 10 percent of eligible youth participating in the program that have a significant barrier to employment as defined by the local board of the local area carrying out the program.
 (iii)Youth participant eligibilityAn individual, to be eligible to participate in a year-round employment program under this section for a program year, shall, at the time the eligibility determination is made, be an out-of-school youth or an in-school youth.
 (B)Program elementsA year-round program receiving funding under this section shall include— (i)work-readiness training and educational programs for eligible youth to enhance their year-round employment opportunity;
 (ii)coaching and mentoring services for eligible youth participating in the program to enhance their year-round employment opportunity and encourage completion of such opportunity through the program;
 (iii)coaching and mentoring services for employers on how to successfully employ each eligible youth participating in the program in meaningful work;
 (iv)career and college planning services for eligible youth participating in the program; (v)high-quality financial literacy education for eligible youth participating in the program, including education on the use of credit and financing higher education, and access to safe and affordable banking accounts with consumer protections;
 (vi)providing supportive services to eligible youth, or connecting such youth to supportive services provided by another entity, to enable participation in the program;
 (vii)integration of services provided by the program with youth development programs, secondary school programs, youth workforce investment activities under chapter 2 of subtitle B of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3161 et seq.), and skills training programs funded by the State or Federal Government;
 (viii)referring at least 30 percent of eligible youth participating in the program from or to providers of youth services, adult employment and training services, vocational rehabilitation services, and adult education and literacy services under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), or skills training programs funded by the State or Federal Government;
 (ix)a rigorous evaluation of such program using research approaches appropriate to the level of development and maturity of the program, including random assignment or quasi-experimental impact evaluations, implementation evaluations, pre-experimental studies, and feasibility studies; and
 (x)commitment and support from mayors or county executives. (C)PriorityIn carrying out a year-round employment program receiving funding under this section, a local area shall give priority to year-round employment opportunities—
 (i)in existing or emerging in-demand industry sectors or occupations; or (ii)that meet community needs in the public, private, or nonprofit sector.
						(e)Performance accountability
 (1)In generalFor activities funded under this section, the primary indicators of performance shall include— (A)the performance metrics described in clauses (i)(III), (i)(V), (ii)(I), and (ii)(II) of section 116(b)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)); and
 (B)a work-readiness indicator established by the Secretary of Labor. (2)Failure to meet local performance accountability measuresIf a local area fails, for any program year, to meet performance accountability goals identified in its plan under subsection (c)(3)(E), the Governor, or, upon request by the Governor, the Secretary of Labor, shall provide the local area with technical assistance, which may include assistance in the development of a performance improvement plan.
 (f)Supplement and not supplantAny funds made available for year-round employment programs under this section shall supplement and not supplant other State or local public funds expended for year-round youth employment programs or other youth activities funded under section 129 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164).
			(g)Reports
 (1)In generalFor each year that a local area receives funds under this section for a year-round employment program, the local area shall submit to the Secretary of Labor and the Governor a report with—
 (A)the number of eligible youth participating in the program; (B)the number of eligible youth participating in the program who complete a year-round employment opportunity through the program;
 (C)the expenditures made from the amounts allocated under this section, including expenditures made to provide eligible youth participating in the program with supportive services;
 (D)a description of how the local area has used amounts allocated under this section to develop or expand a year-round employment program, including a description of the program activities and services, including the supportive services provided and the number of eligible youth participating in the program and accessing such services;
 (E)the source and amount of funding for the wages of each eligible youth participating in the program; (F)information specifying the levels of performance achieved with respect to the primary indicators of performance described in subsection (e)(1) for the program;
 (G)the average number of hours and weeks worked and the average amount of wages earned by eligible youth participating in the program;
 (H)the percent of eligible youth participating in the program that are placed in— (i)an employment opportunity in the nonprofit sector;
 (ii)an employment opportunity in the public sector; and (iii)an employment opportunity in the private sector;
 (I)the number of eligible youth participating in the program who are asked by the employer to remain employed by the employer after the end of the year-round employment and the number of youth participants remaining employed by the employer for not less than 90 days after the end of the year-round employment; and
 (J)any other information that the Secretary of Labor determines necessary to monitor the effectiveness of the program.
 (2)DisaggregationThe information required to be reported under subparagraphs (A), (B), and (G) of paragraph (1) shall be disaggregated by race, ethnicity, sex, age, and each subpopulation described in subclauses (I) through (VI) of section 129(a)(1)(B)(iii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(1)(B)(iii)).
				7.Connecting-for-opportunities competitive grant program
 (a)In generalOf the amount available under section 4(a)(3) that is not reserved under section 4(b), the Secretary of Labor shall, in consultation with the Secretary of Education, award grants on a competitive basis to assist local community partnerships in improving high school graduation and youth employment rates.
			(b)Local community partnerships
 (1)Mandatory partnersA local community partnership awarded a grant under this section shall, at a minimum, include in the partnership—
 (A)a unit of general local government; (B)a local educational agency;
 (C)an institution of higher education; (D)a local board;
 (E)a community-based organization with experience or expertise in working with youth; (F)a public agency serving youth under the jurisdiction of the juvenile justice system or criminal justice system;
 (G)a State or local child welfare agency; and (H)an agency administering programs under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.).
 (2)Optional partnersA local community partnership awarded a grant under this section may, in addition to the required partners under paragraph (1), include in the partnership—
 (A)one-stop centers; (B)employers or employer associations;
 (C)representatives of labor organizations; (D)entities that carry out programs that receive funding under the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11101 et seq.);
 (E)public agencies or community-based organizations with expertise in providing counseling services, including trauma-informed and gender-responsive counseling;
 (F)public housing agencies, collaborative applicants, as defined in section 401 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360), or private nonprofit organizations that serve homeless youth and households or foster youth; and
 (G)other appropriate State and local agencies. (c)ApplicationA local community partnership desiring a grant under this section shall submit to the Secretary of Labor an application at such time, in such manner, and containing such information as the Secretary may reasonably require. At a minimum, each application shall include a comprehensive plan that—
 (1)demonstrates sufficient need for the grant in the local population, which need may be demonstrated with indicators including—
 (A)a high rate of high school dropouts and youth unemployment; and (B)a high percentage or number of low-income individuals in the local population;
 (2)demonstrates the capacity of each local community partnership to carry out the activities described in subsection (d);
 (3)does not conflict with the local plan submitted by the local board under section 108 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3123), the local plan for career and technical education programs authorized under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) (if not part of the Workforce Innovation and Opportunity Act local plan), and the State plan for programs under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); and
 (4)includes an assurance that the local community partnership will adhere to the labor standards outlined in section 8.
 (d)Use of fundsA local community partnership receiving a grant under this section shall use the grant funds— (1)to target and serve individuals not younger than age 14 or older than age 24;
 (2)to make appropriate use of education, child welfare, social services, and workforce development data collection systems to facilitate the local community partnership’s ability to target and serve the individuals described in paragraph (1);
 (3)to develop wide-ranging pathways to higher education and employment, including— (A)using not less than 50 percent of the grant funds to help individuals described in paragraph (1) complete their secondary school education through various alternative means, including through high-quality, flexible programs that utilize evidence-based interventions and provide differentiated services (or pathways) to students—
 (i)who are returning to education after exiting secondary school without a regular high school diploma; or
 (ii)who, based on their grade or age, are significantly off track to accumulate sufficient academic credits to meet high school graduation requirements, as established by the State;
 (B)creating career pathways, focused on paid work-based learning consisting of on-the-job training and classroom instruction, that—
 (i)will lead to credential attainment; and (ii)includes, to the maximum extent practicable, learning through registered apprenticeship programs and pre-apprenticeship programs;
 (C)connecting individuals described in paragraph (1) with professionals who can provide such individuals with pre-employment and employment counseling and assist such individuals in—
 (i)finding and securing employment or work-based learning opportunities that pay not less than the greater of the applicable Federal, State, or local minimum wage;
 (ii)identifying and assessing eligibility for training programs and funding for such programs; (iii)completing necessary paperwork for applying for and enrolling in such programs; and
 (iv)identifying additional services, if needed; (D)connecting individuals described in paragraph (1) with providers of—
 (i)youth services, adult employment and training services, vocational rehabilitation services, and adult education and literacy services, under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.);
 (ii)career planning services; and (iii)federally and State funded programs that provide skills training; and
 (E)ensuring that such individuals successfully transition into pre-apprenticeship programs, registered apprenticeship programs, or programs leading to recognized postsecondary credentials in in-demand industry sectors or occupations;
 (4)to provide a comprehensive system aimed at preventing the individuals described in paragraph (1) from disconnecting from education, training, and employment, and aimed at re-engaging any such individual who has been so disconnected, by—
 (A)providing school-based dropout prevention and community-based dropout recovery services, including establishing or improving school district early warning systems that—
 (i)connect such systems to data gathering and reporting systems established under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) for the purpose of identifying the individuals described in paragraph (1); and
 (ii)engage any such identified individual using targeted, evidence-based interventions to address the specific needs and issues of the individual, including chronic absenteeism; and
 (B)providing the individuals described in paragraph (1) with access to re-engagement services for training programs and employment opportunities and using providers of youth services under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) to conduct intake and refer such individuals and their families to the appropriate re-engagement service; and
 (5)to provide a comprehensive system of support for the individuals described in paragraph (1), including—
 (A)connecting such individuals with professionals who can— (i)provide case management and counseling services; and
 (ii)assist such individuals in— (I)developing achievable short-term goals and long-term goals; and
 (II)overcoming any social, administrative, or financial barrier that may hinder the achievement of such goals; and
 (B)providing or connecting participants with available supportive services. (e)Priority in awardsIn awarding grants under this section, the Secretary of Labor shall give priority to applications submitted by local community partnerships that include a comprehensive plan that—
 (1)serves and targets communities with a high percentage of low-income individuals and high rates of high school dropouts and youth unemployment; and
 (2)allows the individuals described in paragraph (1) to earn academic credit through various means, including high-quality career and technical education, dual enrollment programs, or work-based learning.
 (f)Geographic distributionThe Secretary shall ensure that consideration is given to geographic distribution (such as urban and rural areas) in awarding grants under this section.
 (g)Performance accountabilityFor activities funded under this section, the primary indicators of performance shall include— (1)the performance metrics described in clauses (i)(III), (i)(IV), (i)(V), (ii)(I), and (ii)(II) of section 116(b)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A));
 (2)the four-year adjusted cohort graduation rate and the extended-year adjusted cohort graduation rate in a State that chooses to use such a graduation rate; and
 (3)the rate of attaining a recognized equivalent of a diploma, such as a general equivalency diploma. (h)ReportsFor each year that a local community partnership administers a program under this section, the local community partnership shall submit to the Secretary of Labor and, if applicable, the State a report on—
 (1)the number of youth participants in the program, including the number of in-school and out-of-school youth, disaggregated by race, ethnicity, sex, age, and status as a subpopulation described in any of subclauses (I) through (VII) of section 129(a)(1)(B)(iii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(1)(B)(iii));
 (2)the expenditures made from the amounts allocated under this section, including any expenditures made to provide youth participants with supportive services;
 (3)a description of program activities and services provided, including supportive services provided and the number of youth participants accessing such services;
 (4)information specifying the levels of performance achieved with respect to the primary indicators of performance described in subsection (g) for the program, disaggregated as described in paragraph (1); and
 (5)any other information that the Secretary of Labor determines necessary to monitor the effectiveness of the program.
 8.Labor standardsAny activity funded under this Act shall be subject to— (1)the requirements and restrictions, including the labor standards, that apply to activities under title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.) as provided under section 181 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3241);
 (2)the requirements for nondiscrimination that apply to activities under such title as provided under section 188 of such Act (29 U.S.C. 3248); and
 (3)any other applicable Federal law.
 9.PrivacyNothing in this Act— (1)shall be construed to supersede the privacy protections afforded parents and students under section 444 of the General Education Provisions Act (20 U.S.C. 1232g); or
 (2)shall be construed to permit the development of a national database of personally identifiable information on individuals receiving services under this Act.
 10.Innovation and learningOut of the amount reserved under section 4(b)(1), the Secretary of Labor shall— (1)provide technical assistance to ensure providers have sufficient organizational capacity, staff training, and expertise to effectively implement the programs under this Act;
 (2)create regional and national opportunities for in-person peer learning; and (3)provide on a competitive basis subgrants to States and local areas to—
 (A)conduct pilot programs and demonstration programs using emerging and evidence-based best practices and models for youth employment programs; and
 (B)evaluate such programs using designs that employ the most rigorous analytical and statistical methods that are reasonably feasible.
				11.Evaluation and reports
 (a)EvaluationNot earlier than 1 year, or later than 2 years, after the date described in section 4(c), the Secretary of Labor shall conduct an evaluation of the programs administered under this Act.
 (b)Reports to congressNot later than 5 years after the date described in section 4(c), the Secretary of Labor shall transmit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, a final report on the results of the evaluation conducted under subsection (a).
 12.DefinitionsIn this Act: (1)ESEA termsThe terms extended-year adjusted cohort graduation rate, evidence-based, four-year adjusted cohort graduation rate, local educational agency, and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)Indian termsThe terms Alaska Native entity, Indian, Indian tribe, National Hawaiian organization, and tribal organization have the meanings given such terms in section 166 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3221).
 (3)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (4)Registered apprenticeship programThe term registered apprenticeship program has the meaning given such term in section 171(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226(b)).
 (5)Other wioa termsThe terms administrative costs, career and technical education, career pathway, career planning, community-based organization, Governor, in-demand industry sector or occupation, in-school youth, local area, local board, low-income individual, one-stop center, on-the-job training, outlying area, out-of-school youth, school dropout, State, State board, supportive services, unemployed individual, and unit of general local government have the meanings given such terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
			
